Citation Nr: 1202144	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right atrophic testis and hydrocele.

2.  Entitlement to an initial compensable rating for left testicular hydrocele, status post surgical repair.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979, February 2003 to January 2004, and January 2007 to April 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a March 2009 substantive appeal, the Veteran raised the issue of entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).  The RO adjudicated this issue separately in a November 2009 rating decision, and the matter has not been appealed to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect that the Veteran complained of left testicular swelling after lifting a heavy object, was diagnosed as having a left testicular hydrocele, and underwent a hydrocelectomy in February 2008.  The report of a September 2008 VA examination reflects findings that the left and right testicles were each two-thirds the size of a normal testicle, and that a scrotal sonogram revealed both a relatively small right testis, suggestive of atrophy, and a right hydrocele.  The report of an October 2009 VA examination reflects that a scrotal sonogram revealed a small right hydrocele and an epididymal cyst.

However, the record contains no medical opinion as to whether a right atrophic testis, hydrocele, epididymal cyst, or any other disability of the right testis is either directly related to service, or related to the Veteran's service-connected left testicular hydrocele, status post surgical repair.  In this regard, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether a currently diagnosed right testis disability is related to service, or was caused, or has been aggravated, by his service-connected left testicular hydrocele, status post surgical repair.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the resolution of the Veteran's claim for service connection for right atrophic testis and hydrocele might determine whether he is entitled to an initial compensable rating for left testicular hydrocele, status post surgical repair, as complete atrophy of the testis is noncompensable for one testis but warrants a 20 percent rating for both testes.  See 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2011).  Therefore, the issues on appeal are inextricably intertwined, and a decision at this time with respect to the Veteran's increased initial rating claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right testis disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right testis disability, to include right atrophic testis, hydrocele, and/or epididymal cyst.  If a right testis disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused, has been aggravated beyond its natural progression by, or is otherwise related to the Veteran's service-connected left testicular hydrocele, status post surgical repair.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


